Fourth Court of Appeals
                               San Antonio, Texas
                                     August 21, 2019

                                   No. 04-19-00085-CR

                                  Jordan NETHERLY,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 290th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CR11494
                      Honorable Melisa C. Skinner, Judge Presiding

                                         ORDER

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION.

      It is so ORDERED on August 21, 2019.


                                             _____________________________
                                             Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of August, 2019.

                                             _____________________________
                                             Keith E. Hottle, Clerk of Court